UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6305


LARRY COCHRAN,

             Plaintiff - Appellant,

              v.

DR. JEAN LINDZAU; DR. AMY ROSENTHAL; DR. CARL REID,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever, III, Chief District Judge. (5:15-ct-03139-D)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Cochran, Appellant Pro Se. Lucian P. Sbarra, HEDRICK GARDNER
KINCHELOE & GAROFALO, LLP, Charlotte, North Carolina; G. Norman Acker, III,
Rudy E. Renfer, Assistant United States Attorneys, Christina Ann Kelley, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Cochran appeals the district court’s order denying relief on his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971).      We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Cochran v. Lindzau,

No. 3:15-ct-03139-D (E.D.N.C. Feb. 21, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2